--------------------------------------------------------------------------------

Exhibit 10.3

 
EQUITY INTEREST PURCHASE AGREEMENT
 
THIS EQUITY INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 11, 2008, by and between Richard Propper,(“Buyer”) and Bridgetech China
Limited, a British Virgin Island corporation (the “Company”).
 
WHEREAS, the Company currently owns 100% of the Equity of Guangzhou Bridgetech
Medical Technologies Development Limited (“Guangzhou Bridgetech”).
 
WHEREAS, Guangzhou Bridgetech Medical Technologies Development Limited owns all
right, title and interest in the JK1.com/cn web portal.
 
WHEREAS, Buyer desires to purchase from the Company a fifty-one percent (51%)
interest in Guangzhou Bridgetech, and the entire interest in the JK1 trademark
(in each form and jurisdiction), on the terms and conditions and for the
consideration set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Purchase and Sale of Stock.
 
1.1.        Sale and Issuance of Common Stock.  Subject to the terms and
conditions of this Agreement, the Company agrees to sell and transfer at the
closing, and Buyer agrees to purchase at the Closing, a 51% Equity interest in
Guangzhou Bridgetech for the aggregate purchase price of Three Hundred Thousand
Dollars ($300,000) (the “Purchase Price”), payable in cash by wire transfer to
an account designated by the Company under the following terms: $100,000 due
upon signing and $50,000 per month due at the end of the month starting on
February 29, 2008.  The funds will first be allocated towards retaining the
staff of JK1.
 
1.2.        Closing.  The purchase and sale of the Equity interest shall take
place at such time and place as the Company and Buyer mutually agree upon orally
or in writing (which time and place are designated as the “Closing”).
 
2.           Repurchase Option.  Within the ninety (90) day period after Closing
or until Buyer pays in excess of 50% of the purchase price, the Company shall
have the option to repurchase the Equity interest for an aggregate amount equal
to 125% of the Purchase Price (the “Repurchase Option”).  The Repurchase Option
shall be exercised by written notice signed by an officer of the Company or by
any assignee or assignees of the Company and delivered or mailed to Buyer at its
address set forth on the signature page hereto.  Such notice shall notify Buyer
of the time, place and date for settlement of such purchase as scheduled by the
Company.  The Company shall pay for the Equity interest purchased pursuant to
its Repurchase Option in cash by wire transfer to an account designated by
Buyer.  Upon delivery of such notice and payment of the purchase price, the
Company shall become the legal and beneficial owner of the Equity being
repurchased and all rights and interest therein or related thereto.

 
1

--------------------------------------------------------------------------------

 

3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants that:
 
3.1.        Authority of the Company.  The Company has all necessary power and
authority and has taken all action necessary to enter into this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations
hereunder and no other proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
subject to China Government approval, where applicable.  This Agreement has been
duly and validly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
3.2.        Equity Ownership.  The Company owns beneficially and of record 100%
of the Equity of Guangzhou Bridgetech, free and clear of all encumbrances.
 
3.3.        Assets of Guangzhou Bridgetech.  Guangzhou Bridgetech Medical
Technologies Development Limited, owns all right, title and interest in the
JK1.com/cn web portal, which are substantially all the assets of Guangzhou
Bridgetech Medical Technologies Development Limited.
 
4.           Representations and Warranties of Buyer.  Buyer hereby represents,
warrants and covenants that:
 
4.1.        Authority of Buyer.  Buyer has all necessary power and authority and
has taken all action necessary to enter into this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder and no
other proceedings on the part of Buyer are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by Buyer and constitutes a legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
4.2.        Sufficient Information.  Buyer is aware of the business affairs and
financial condition of the Company and Guangzhou Bridgetech and has acquired
sufficient information to reach an informed and knowledgeable decision to
acquire the Equity interest.  Buyer agrees that Buyer has been afforded full and
complete access to all information with respect to the Company, Guangzhou
Bridgetech and their operations that Buyer and Buyer’s advisors deemed necessary
to evaluate the merits and risks of an investment in the Equity interest.  Buyer
further acknowledges that Buyer and Buyer’s advisors have had the opportunity to
ask questions of and receive answers from management concerning this
investment.  Buyer has not used any broker or finder in respect of the purchase
of the Equity interest.

 
2

--------------------------------------------------------------------------------

 

4.3.        Risks of Investment.  Buyer is aware that investment in the Equity
interest is speculative and involves a high degree of risk.  Buyer has carefully
considered the risks of this investment and understands that the financial risks
involved in this investment could result in a substantial or complete loss of
Buyer’s investment.  Buyer has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investing in the Equity interest.  Buyer, in evaluating the merits of an
investment in the Equity interest, is not relying on the Company or its
affiliates or advisors for an evaluation of the tax, legal or other consequences
of an investment in the Equity interest.
 
5.           Right of First Refusal.  Subject to the terms and conditions in
this Agreement, any transfer of the Equity interest by Buyer must be pursuant to
the following steps:
 
5.1.        Sale Notice.  Buyer shall give written notice (the “Sale Notice”) to
the Company of its intention to transfer the Equity interest.  The Sale Notice
shall (i) identify the proposed transferee and Equity interest to be transferred
to such transferee, (ii) the price for the interest, and (iii) the terms of
payment.
 
5.2.        Company’s Election to Purchase Equity Interest.  The Company shall
have the option to purchase at the price and on the same terms and conditions
specified in the Sale Notice all or less than all of the Equity interest
referred to in the Sale Notice.  Within thirty (30) days after delivery of the
Sale Notice to the Company, the Company must give written notice to Buyer
regarding the Equity interest to be purchased by the Company.
 
5.3.        Price and Terms of Purchase.  If the Company elects to purchase any
or all of the Equity interest set forth in the Sale Notice, the Company shall
purchase such Equity interest at the price and on the same terms and conditions
specified in the Sale Notice.
 
5.4.        Waiver of Right of First Refusal.  If the Company does not elect to
purchase all of the Equity interest set forth in the Sale Notice, the Equity
interest that the Company elected not to purchase may be transferred to the
transferee identified in the Sale Notice on the terms and conditions specified
in the Sale Notice.
 
6.           Miscellaneous.
 
6.1.        Survival.  The warranties, representations and covenants of the
Company and Buyer contained in or made pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the Closing and shall in no way
be affected by any investigation of the subject matter thereof made by or on
behalf of Buyer or the Company.
 
6.2.        Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Equity interest).  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.3.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of law provisions thereof.  The parties agree that any action brought
by either party to interpret or enforce any provision of this Agreement shall be
brought in, and each party agrees to, and does hereby, submit to the exclusive
jurisdiction and venue of, the appropriate state or federal courts located in
San Diego, California.

 
3

--------------------------------------------------------------------------------

 

6.4.        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5.        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex, facsimile or electronic
transmission (including e-mail) if sent during normal business hours of the
recipient, if not, then on the next business day; (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the address as set forth on the
signature page hereof or at such other address as such party may designate by
ten days advance written notice to the other parties hereto.
 
6.6.        Expenses.  Irrespective of whether the Closing is effected, the
Company and Buyer shall pay their own costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.
 
6.7.        Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and Buyer.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities and the Company.
 
6.8.        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
6.9.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings, whether written or oral, and no party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein.
 
6.10.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[SIGNATURE PAGE TO FOLLOW]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 



 
BRIDGETECH CHINA LIMITED
     
By:
         
Name:
Michael Chermak
       
Title:
Director
       
Address:
402 W Broadway,
   
26th floor
   
San Diego, CA 92101






 
Richard Propper
         
By:
           
Address:
625 Broadway, Suite 1110
   
San Diego, CA 92101

 
 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------


